Case 4:20-cr-06031-SAB   ECF No. 108   filed 02/09/21   PageID.232 Page 1 of 2


                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



                                                                     Feb 09, 2021
                                                                         SEAN F. MCAVOY, CLERK
Case 4:20-cr-06031-SAB   ECF No. 108   filed 02/09/21   PageID.233 Page 2 of 2
